Chief Justice Damron delivered the opinion of the court: The claimant is a foreign corporation duly authorized to engage in business in the State of Illinois. An award in the amount of $18.11 is sought for goods sold and delivered to the respondent by the claimant. The record consists of the complaint, the report of the Division of Highways and the waiver of statement, brief and argument by both claimant and respondent. The record discloses that the claimant through its agents furnished the respondent with the following items: On April 12, 1943, 16 gallons gasoline priced at $2.98, on May 27, 1943, 20 gallons gasoline priced at $3.50, on May 22, 1943, 15 gallons gasoline priced at $2.62, on May 27, 1943, 35 gallons of Perfection Oil priced at $4.39, on May 17, 1943, 10 gallons gasoline and one quart of Polarine Oil priced at $2.00, and on May 13, 1943, 15 gallons gasoline priced at $2.62. The total charge for the above items is $18.11. The report of the Division of Highways acknowledged receipt of the supplies, that they were used in the equipment designated in the exhibits, that the quantities were correct and that the amounts charged were as previously agreed between the Division and the claimant’s dealers. The report further shows that the item of 16 gallons of gasoline delivered on April 12, 1943, for which the charge of $2.98 was made was paid by the Division of Police on June 15, 1943. The payment of this item has been acknowledged by the claimant which leaves the amount of $15.13 unpaid. It further appears from the record that an appropriation existed from which the above items were payable, but that payment was not made because the appropriation lapsed before the bills were approved and vouchered. It has been repeatedly held by this court that an award may be made for supplies furnished the State when an unexpended appropriation therefor has lapsed preventing payment, and when the bills have been presented within a reasonable time. An award is, therefore, made to the claimant in the amount of $15.13.